—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, County Court did not abuse its discretion in denying his motion to withdraw his guilty plea where, as here, there is no evidence of “innocence, fraud, or mistake in inducing the plea” (People v Robertson, 255 AD2d 968, lv denied 92 *988NY2d 1053). We further reject defendant’s challenge to the factual sufficiency of the plea allocution. To the extent that defendant pleaded guilty to a lesser crime than that charged in the indictment, no factual colloquy was required (see, People v Cotton, 274 AD2d 970; People v Harris, 233 AD2d 959, lv denied 89 NY2d 1094; see also, People v Moore, 71 NY2d 1002, 1006). Defendant’s acknowledgment of the facts underlying the charge of misdemeanor driving while intoxicated was sufficient to support the plea of guilty to that charge (see, Vehicle and Traffic Law § 1192 [3]). Finally, we conclude that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404; People v Hudson, 237 AD2d 759, 760, lv denied 90 NY2d 1012). (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Attempted Assault, 2nd Degree.) Present— Pine, J. P., Wisner, Balio and Lawton, JJ.